Citation Nr: 0736654	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  05-17 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to post-traumatic 
stress disorder.     



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from December 1967 to May 
1969.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Detroit, Michigan (hereinafter RO).  


FINDINGS OF FACT

1.  The weight of the competent evidence is against a 
conclusion that chronic obstructive pulmonary disorder (COPD) 
was incurred in as a result of service, to include exposure 
to chemicals such as Agent Orange.  

2.  There is no competent medical evidence specific to the 
veteran demonstrating that he has COPD as a result of 
post-traumatic stress disorder (PTSD).   


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service, and is not 
proximately due to or the result of PTSD.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

With respect to the veteran's claim adjudicated below, VA has 
met the notification and assistance duties under applicable 
statute and regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 


C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  With regard 
to the duty to notify, letters dated in January 2005 and 
October 2006 satisfied the duty to notify provisions.  As for 
the duty to assist, the veteran's service medical records 
have been obtained, along with VA medical records.  The 
veteran has been afforded VA Compensation and Pension 
examinations.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file, and the veteran 
himself indicated in an April 2006 response that he had no 
other information or evidence to substantiate his claim.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

II. Legal Criteria/Analysis

Service connection may be granted for disability resulting 
from personal injury or disease during active military 
service, or for aggravation of a pre-existing injury or 
disease during such service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303(a), 3.304 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of: (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Additionally, service connection is warranted for a 
disability which is aggravated by, proximately due to, or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Any additional impairment of earning capacity 
resulting from a 


service-connected condition, regardless of whether the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
disorder, the secondary condition is considered a part of the 
original disability.  Id.  

The service medical records, to include the April 1969 
separation examination, do not reflect any evidence of COPD 
or respiratory complaints.  The post service evidence 
reflects diagnoses of severe COPD, with an onset of 2001 or 
2002.  The veteran has claimed that he developed COPD as a 
result of exposure to chemicals such as Agent Orange during 
service.  As the veteran served in Vietnam, and there is no 
affirmative evidence of non-exposure, he is presumed to have 
been exposed to Agent Orange during service.  38 U.S.C.A. § 
1116(f) (2007).  However, COPD is not one of the conditions 
that are presumed to have been the result of exposure to 
Agent Orange that are listed at 38 C.F.R. § 3.309(e) (2007).   

The veteran has submitted evidence to support his claim that 
his COPD is the result of exposure to chemicals during 
service in the form of a July 2004 statement from a VA 
physician who indicated that "[while] there is no way to 
prove it one way or the other . . . it is my opinion that the 
multiple exposure to chemicals are a contributory cause of 
his COPD (along with his smoking)."  In addition, a March 
2005 statement from a private physician was as follows:

Although unable to prove a direct cause 
for his present disabling condition, it 
is my opinion that his history of 
multiple chemical exposures along with 
his history of cigarette smoking [are] 
both contributing factors to his COPD. 

The veteran also asserts that because PTSD has caused him to 
smoke, or at least smoke more frequently than he would have 
otherwise, service connection for COPD is warranted as 
secondary to PTSD pursuant to 38 C.F.R. § 3.310.  As support 
for 


this assertion, he has submitted the result of a medical 
study indicating that victims of PTSD of a propensity to be 
heavy smokers.  

Both examiners who conducted the VA examinations in February 
2005 and October 2006 indicated that they had reviewed the 
veteran's claims file.  Following the February 2005 VA 
examination, the examiner found that that the veteran's COPD 
was less likely than not caused by or the result of exposure 
to Agent Orange.  The rationale for this opinion was listed 
as "[i]nsufficient evidence of [A]gent [O]range causing or 
resulting in COPD.  Information obtained from the Veterans 
Health Initiative."  Following the October 2006 VA 
examination, a conclusion was rendered as follows: 

This is a Veteran who has smoked since 
the age of 19.  He quit 4-5 years ago.  
It is most likely that his chronic 
obstructive pulmonary disease is related 
to his smoking habit.  It would be mere 
speculation, however, for this examiner 
to [agree with] his claim that his post-
traumatic stress disorder led to his 
smoking habit.  That is mere speculation 
and actually ill founded given that this 
is a personal choice of habit.  So it 
would be mere speculation to state that 
his chronic obstructive pulmonary disease 
is related in any manner or fashion to 
his claim of post-traumatic stress 
disorder or service activities at this 
time. 

With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a post service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the 


record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

With respect to the medical treatise extract, this provides 
general information as to the impact of PTSD on smoking, and 
provides no information as to the specific impact the 
veteran's PTSD has had on his smoking habit.  See Mattern v. 
West, 12 Vet. App. 222 (1999) (holding that medical statement 
and/or treatise evidence that was too generic and 
inconclusive as to the specific facts in a case was 
insufficient to establish causal link).  As such, the 
treatise extract is of minimal probative.  

Moreover, in contrast to the July 2004 and March 2005 
opinions, the opinions following the February 2005 and 
October 2006 examinations were documented to have been 
preceded by a review of the veteran's claims file.  
Furthermore, while no rationale was provided by the examiners 
who rendered the opinions in July 2004 and March 2005, a 
detailed rationale was provided for the February 2005 and 
October 2006 opinions.  As such, the Board finds the February 
2005 and October 2006 opinions to be more probative than the 
opinions rendered in July 2004 and March 2005 discussed 
above, as well as the medical treatise supplied by the 
veteran.  See Grover, supra; Cathell v. Brown, 8 Vet. App. 
539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(finding that the adjudication of the Board includes the 
responsibility of determining the weight to be given to the 
evidence of record, and this responsibility includes the 
authority to favor one medical opinion over another.)  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
COPD, and the benefit of the doubt rule enunciated in 38 
U.S.C.A. § 5107(b) is not for application.



ORDER

Service connection for COPD, to include as secondary to PTSD, 
is denied. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


